 Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 1 of 14 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

ERIC ROGERS, an individual,

               Plaintiff,                                    CASE NO.:

   V.

FIDELITY GROUP, LLC d/b/a MOTEL 6 TAMPA
FAIRGROUNDS, a Florida limited liability company,
and G6 HOSPITALITY, LLC, a Delaware limited
liability company,

            Defendants.
__________________________________________________/

                                           COMPLAINT

        Plaintiff, ERIC ROGERS, (hereinafter “Plaintiff”), sues Defendant, FIDELITY GROUP,

LLC d/b/a MOTEL 6 TAMPA FAIRGROUNDS (“FIDELITY”) and G6 HOSPITALITY, LLC

(“MOTEL 6”), for injunctive relief, attorneys’ fees, litigation costs, and damages, including but

not limited to disbursements, court expenses, and other fees, pursuant, inter alia, to the Americans

with Disabilities Act, 42 U.S.C. § 12181 (“ADA”) and the ADA Accessibility Guidelines, 28

C.F.R. Part 36 (hereinafter “ADAAG”), as follows:

                                         INTRODUCTION

   1.   FIDELITY owns and operates that certain hotel known as the Motel 6 Tampa Fairgrounds,

located at 9942 Adamo Drive, Tampa, FL 33619 (the “Hotel”). The Hotel is a Motel 6 franchise.

   2.   FIDELITY takes reservations for the Hotel through www.expedia.com (“Expedia”).

FIDELITY also takes reservations though www.motel6.com (“Motel 6 Website”). MOTEL 6 has

operational control over the Motel 6 Website, and on information and belief, Motel 6 hotel

operators (franchises) are required to take reservations through the Motel 6 Website.
 Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 2 of 14 PageID 2




   3.     As of March 15, 2012, Defendants were required to ensure that all of their reservation

systems, including online reservation systems (a) identify and describe accessible features of the

Hotel in detail; (b) identify and describe disabled accessible features of ADA compliant guest

rooms in detail; (c) permit disabled individuals to independently assess whether the Hotel and its

available guestrooms meet their individual accessibility needs (by describing accessible and

inaccessible features); and (d) allow reservations to be taken for accessible guestrooms in the same

manner as for non-accessible guestrooms.1

   4.     In addition, the ADAAG, 28 C.F.R. Part 36, Sections 9.1.2 and 9, requires FIDELITY to

ensure that the Hotel is equipped with the correct number of accessible guestrooms having, inter

alia, roll-in showers and other applicable accessibility features.

   5.     Defendants have not complied with these requirements, as set forth herein.

   6.     Because of non-compliance with legal requirements, Plaintiff was excluded from Hotel

services, based on his disability. After excluding Plaintiff based on disability, FIDELITY refused

to issue Plaintiff a refund, and continues to retain Plaintiff’s funds through today.

                                   JURISDICTION AND VENUE

   7.     This Court has original subject matter jurisdiction over this action pursuant to 28 U.S.C.,

§§1331, 1343, as Plaintiff’s claims arise, inter alia, under 42 U.S.C. §12181. et seq., based upon

the enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C.

§§ 2201 and 2202).

   8.      This Court has personal jurisdiction over Defendants in this action. Defendants transact

substantial business in this District through the Hotel (and in the case of MOTEL 6, through other

hotels as well).



   1
       This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l).
                                                    2
 Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 3 of 14 PageID 3




    9.    Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial part

of the events or omissions giving rise to the claims here at issue occurred in this District; the Hotel

is in this District, Plaintiff encountered Defendants’ ADA violations in this District, and the injury

to Plaintiff occurred in this District.

                          PARTIES AND FACTUAL BACKGROUND

    10. At all times Material hereto, Plaintiff, ERIC ROGERS, was and is over the age of 18

years, sui juris, and a resident of Broward County, Florida. Plaintiff is a paraplegic and therefore

has a qualified disability as that terms is defined by the ADA.

    11. Plaintiff has friends and family in the Tampa, Florida, area, and therefore made

reservations at the Hotel for the night of February 22, 2020 and made payment at the time of

booking. Plaintiff’s confirmed itinerary is attached as Exhibit “A.”

    12. Plaintiff wanted to reserve an accessible room, but the Hotel does not offer any accessible

rooms for reservation on Expedia, and so he could not; however, the Hotel directs any person

needing accessibility to provide special instructions when reserving, thus clearly indicating that

accessible rooms are available at the Hotel. Plaintiff reserved based on this language.

    13. Similarly, on the Motel 6 Website, no accessible rooms are available for reservation at

the Hotel. However, an accessibility statement is provided, affirmatively advising that there are

accessible rooms, and an accessible route to accessible rooms.

    14. Plaintiff called the Hotel ahead of his arrival, to inform the Hotel that he would be

checking in late, and that he needs an accessible room.

    15. Plaintiff was then informed that the Hotel has no accessible rooms at all. Moreover,

Plaintiff was told that there was not even any room reachable by wheelchair available for that

night. At that point, Plaintiff was in Tampa without lodging for the night, and Defendant was



                                                    3
 Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 4 of 14 PageID 4




holding onto his money. Plaintiff requested a refund and was told that his payment was non-

refundable.

   16. Plaintiff then physically went to the Hotel to explain the severity of the situation, and to

demand a refund. Plaintiff was again told (this time in person) that there were no rooms that could

accommodate him in a wheelchair, that his reservation was non-refundable and that he would not

be getting any refund. Plaintiff was eventually able to speak with a manger who promised him a

refund. But through today, that refund has never been issued.

   17. FIDELITY is a FLORIDA LIMITED LIABILITY COMPANY authorized to do and

doing business in the State of Florida, and in this District.

   18. MOTEL 6 is s DELAWARE LIMITED LIABILITY COMPANY authorized to do and

doing business in the State of Florida, and in this District.

           COUNT I – VIOLATION OF ADA ARCHTECTURAL REQUIREMENTS
                             (AS TO FIDELITY ONLY)

   19. On July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C. §

          12101, et seq.

          20.      Congress specifically found, inter alia, that:2

          a.       Some 43,000,000 Americans have one or more physical or mental disabilities, and

this number is increasing as the population as a whole is growing older;

          b.       Historically, society has tended to isolate and segregate individuals with

disabilities, and, despite some improvements, such forms of discrimination against individuals

with disabilities continue to be a serious and pervasive social problem;




   2
       42 U.S.C. § 12101(a)(1) – (3), (5), and (9).

                                                       4
 Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 5 of 14 PageID 5




          c.       Discrimination against individuals with disabilities persists in such critical areas of

employment, housing, public accommodations, education, transportation, communication,

recreation, institutionalization, health services, voting, and access to public services;

          d.       Individuals with disabilities continually encounter various forms of discrimination,

including outright intentional exclusion, the discriminatory effects of architectural, transportation,

and communication barriers, overprotective rules and policies, failure to make modifications to

existing facilities and practices, exclusionary qualification standards and criteria, segregation, and

relegation to lesser service, programs, activities, benefits, jobs, or other opportunities; and,

          e.       The continuing existence of unfair and unnecessary discrimination and prejudice

denies people with disabilities the opportunity to compete on an equal basis and to pursue those

opportunities for which our free society is justifiably famous and costs the United States billions

of dollars in unnecessary expenses resulting from dependency and non-productivity.

          21.      Congress explicitly set forth the purpose of the ADA; to wit:3

          (i)      Provide a clear and comprehensive national mandate for the elimination of

discrimination against individuals with disabilities;

          (ii)     Provide a clear, strong, consistent, enforceable standard addressing discrimination

against individuals with disabilities; and,

          (iii)    Invoke the sweep of congressional authority, including the power to enforce the

fourteenth amendment and to regulate commerce, in order to address the major areas of

discrimination faced day-to-day by people with disabilities.




   3
       42 U.S.C. § 12101(b) (1) (2) and (4).

                                                       5
 Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 6 of 14 PageID 6




       22.      The congressional legislation gave places of public accommodation a time period

of up to one and a half years from the enactment of the ADA to implement the requirements

imposed by the ADA.

       23.      The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993, if Defendant has 10 or fewer employees and gross receipts of $500,000.00 or less).4

       24.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice, Office of Attorney General, promulgated federal regulations to implement the

requirements of the ADA (the “ADAAG”).5

       25.      Upon information and belief, the Hotel has begun operations, and/or has undergone

substantial remodeling, repairs and/or alterations since January 26, 1992, and/or has sufficient

income to make readily achievable accessibility modifications.

       26.      Public accommodations were required to conform to these regulations by January

26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000.00 or less).6

       27.      The Hotel is legally required to be, but is not, in compliance with the ADA and

ADAAG.

       28.      Such non-compliance includes but is not limited to the following issues: Failure to

provide the correct number of accessible guestrooms (or in this case, any accessible guestrooms)

outfitted with the required accessibility features, in violation of 20 C.F.R. Part 36, Section 9.




   4
     42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).
   5
     29 C.F.R. Part 36.
   6
     42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                    6
 Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 7 of 14 PageID 7




       29.     This is not intended as a complete list of ADA and ADAAG violations at the Hotel.

Additional violations will be set forth within Plaintiff’s expert disclosures and report, following

inspection made pursuant to Fed. R. Civ. P. 34.

       30.     These violations, which include but are not limited to those enumerated herein,

prohibit Plaintiff from staying at the Hotel, and accessing the goods, services, facilities, privileges,

advantages and/or accommodations offered therein.

       31.     Remediating the ADA and ADAAG violations set forth in this Count I is both

technically feasible and readily achievable.

       32.     Plaintiff intends to visit the Hotel again in the future in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations offered at the Hotel, if it

is accessible to him; however, in light of his disabilities, unless and until the Hotel is brought into

full compliance with the ADA and its implementing regulations, Plaintiff will remain unable to

fully, properly, and safely access and stay at the Hotel, or benefit from the goods, services,

facilities, privileges, advantages and/or accommodations offered therein.

    COUNT II – VIOLATION OF ADA RESERVATION SYSTEM REQUIREMENTS
                        (AS TO ALL DEFENDANTS)

    33. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places

of lodging were required to conform to these revised regulations on or before March 15, 2012.

    34. On March 15, 2012, the revised regulations implementing Title III of the ADA took

effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

28 C.F.R. §36.302(e)(l) provides that:




                                                     7
 Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 8 of 14 PageID 8




               Reservations made by places of lodging. A public accommodation
               that owns, leases (or leases to), or operates a place of lodging shall,
               with respect to reservations made by any means, including by
               telephone, in-person, or through a third party –

                       (i)     Modify its policies, practices, or procedures to
                               ensure that individuals with disabilities can make
                               reservations for accessible guest rooms during the
                               same hours and in the same manner as individuals
                               who do not need accessible rooms;

                       (ii)    Identify and describe accessible features in the hotels
                               and guest rooms offered through its reservations
                               service in enough detail to reasonably permit
                               individuals with disabilities to assess independently
                               whether a given hotel or guest room meets his or her
                               accessibility needs;

                       (iii)   Ensure that accessible guest rooms are held for use
                               by individuals with disabilities until all other guest
                               rooms of that type have been rented and the
                               accessible room requested is the only remaining
                               room of that type;

                       (iv)    Reserve, upon request, accessible guest rooms or
                               specific types of guest rooms and ensure that the
                               guest rooms requested are blocked and removed
                               from all reservations systems; and

                       (v)     Guarantee that the specific accessible guest room
                               reserved through its reservations service is held for
                               the reserving customer, regardless of whether a
                               specific room is held in response to reservations
                               made by others.

   35. In promulgating the new requirements, the Department of Justice made clear that

individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

Appx. A.

   36. Hotels (and motels) are required to identify and describe all accessible features in the

hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities receive

                                                    8
 Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 9 of 14 PageID 9




information they need to benefit from the services offered by the place of lodging.” 28 C.F.R. Part

36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as “accessible”

does not ensure necessarily that the room complies with all of the 1991 Standards.” 28 C.F.R. Part

36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

   37. In addition,

               hotel rooms that are in full compliance with current standards may
               differ, and individuals with disabilities must be able to ascertain
               which features – in new and existing facilities – are included in the
               hotel’s accessible guest rooms. For example, under certain
               circumstances, an accessible hotel bathroom may meet accessibility
               requirements with either a bathtub or a roll in shower. The presence
               or absence of particular accessible features such as these may mean
               the difference between a room that is usable by a particular person
               with a disability and one that is not.

28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

features that may (or may not) be offered within a particular room.

   38. For hotels in buildings constructed after the effective date of the 1991 Standards, it is

sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible guestroom,

to specify the room type, the type of accessible bathing facility in the room, and the

communications features in the room. 28 C.F.R. Part 36, Appx. A.

   39.    However, for hotels in buildings constructed prior to the 1991 Standards, information

about the hotel should include, at a minimum

               information about accessible entrances to the hotel, the path of travel
               to guest check-in and other essential services, and the accessible
               route to the accessible room or rooms. In addition to the room
               information described above, these hotels should provide
               information about important features that do not comply with the
               1991 Standards. For example, if the door to the “accessible” room
               or bathroom is narrower than required, this information should be



                                                   9
Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 10 of 14 PageID 10




               included (e.g., door to guest room measures 30 inches clear).
               [emphasis added].

   28 .F.R. Part 36, Appx. A.

   40. FIDELITY’S Expedia page does not comply with the ADA and ADAAG. Specifically,

no accessible rooms are offered for reservation whatsoever, in clear violation of the requirements

set forth herein. However, because the Expedia page has language indicating that the Hotel is

accessible, Plaintiff reserved in reliance on that language, intending to later advise the Hotel of his

specific accessibility needs. Plaintiff’s confirmed itinerary is attached as Exhibit “A.”

   41. Reservations taken on the Hotel’s Motel 6 Website page, owned and/or operated by

MOTEL 6, also does not allow for the reservation of any accessible rooms at the Hotel online, in

clear violation of the laws set forth herein. Moreover, the Motel 6 Website affirmatively states that

the Hotel has accessible rooms and has “an accessible route from accessible public entrance to

accessible guestrooms.” Because the Hotel has no accessible rooms, this statement goes beyond a

mere failure to provide accessibility information, in that it affirmatively provides accessibility

misinformation, to the obvious detriment of disabled users of the Motel 6 Website.

   42. At this time, it is entirely unclear which information provided online about accessible

Hotel features is true, and what is untrue, and it is therefore unclear whether and to what extent

required information about accessible and inaccessible features is provided. Discovery is required

on this issue, to decipher which listed accessibility features are real, which are not, and what

required information remains unlisted in violation of ADA and ADAAG requirements.

   43. Plaintiff will visit the Hotel’s Expedia page and the Motel 6 Website again after

Defendants’ compliance with the laws and regulations specified herein, in order to learn about

accessible (and inaccessible) features of the Hotel, learn about the accessible (and inaccessible)

features of guestrooms, assess the extent to which the Hotel meets each of his specific accessibility

                                                    10
Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 11 of 14 PageID 11




needs, determine whether he can reserve an accessible guestroom, reserve an accessible guestroom

(if it meets his needs), and to stay at the Hotel during one or more of his visits to Tampa.

   44.    Defendants have discriminated against Plaintiff and all other mobility-impaired

individuals, by denying full and equal access to and enjoyment of the goods, services, facilities,

privileges, advantages and accommodations offered on the websites at issue, due to the continuing

ADA and ADAAG violations as set forth above.

   45. Modifications to the websites at issue (and other online reservation platforms, as

applicable) is accomplishable without undue burden or expense and is readily achievable. But in

any event, upon information and belief, these websites have been altered, updated, and edited after

2010, but not in a manner compliant with 2010 ADAAG standards.

   46.     Defendants will continue to discriminate against Plaintiff and all other disabled

individuals who access these websites (and other online reservation platforms, as applicable)

unless and until Defendants modify the websites (and other online reservation platforms, as

applicable) to set forth all required information, as set forth above.

   47.    Plaintiff is without an adequate remedy at law and is suffering irreparable harm, and

Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until Defendant

is required to correct the ADA violations at issue, and to maintain the websites (and other online

reservation platforms, as applicable), inclusive of the online reservation system, in a manner that

is consistent with and compliant with ADA and ADAAG requirements.

   48. Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief to

Plaintiff, including an Order that compels Defendants to enact policies that are consistent with the

ADA and its remedial purposes, and to alter and maintain the website (and other online reservation




                                                   11
Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 12 of 14 PageID 12




platforms, as applicable), and all online reservation systems, in accordance with the requirements

set forth within the ADAAG Standards, 28 C.F.R. Part 36.

                                  COUNT III – NEGLIGENCE
                                   (AS TO FIDELITY ONLY)

   49. Plaintiff re-avers the allegations set forth above as though fully set forth herein.

   50. FIDELITY has violated its duties under the ADA and ADAAG, as set forth more fully

hereinabove, by failing to ensure the availability of accessible rooms at its Hotel, and by failing to

make accessible rooms, and accurate accessibility information, available on its Website.

   51. In addition, FIDELITY’S online reservation systems provides incorrect information,

clearly intended to provide the impression that the Hotel is accessible, and that accessible rooms

are available upon request, even though they are not.

   52. Defendant’s Expedia reservation page specifically states that the Hotel takes accessibility

requests. Likewise, its page on the Motel 6 Website reservation page states that the Hotel has

accessible guestrooms, and an accessible route to those guestrooms.

   53. Based upon FIDELITY’S representations online, Plaintiff booked a guestroom at the

Hotel and paid for it. When Plaintiff later called to be sure that an accessible room would be set

aside for him, he was told that the Hotel has no accessible rooms.

   54. Plaintiff asked for a refund but was told that no refund would be issued. He then went to

the Hotel, so that its employees could see his condition, and to demand a refund. Defendant

continued to deny Plaintiff any refund. Plaintiff ultimately spoke to a manager, who agreed to a

refund, but never actually refunded anything.

   55. Defendant has at this point gone significantly beyond non-compliance with the ADA and

has in fact taken online reservations through platforms that make affirmative misrepresentations

about accessibility at the Hotel, inducing at least one person (Plaintiff) to reserve on the basis of

                                                   12
Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 13 of 14 PageID 13




those misrepresentations. Defendant then refused to return money charged to Plaintiff for a

reservation that was made in reliance on misrepresentations.

   56. The foregoing constitutes either gross negligence or intentional misconduct.

   57. Plaintiff was damaged as a result of Defendant’s misconduct asset forth herein.

       WHEREFORE, Plaintiff, ERIC ROGERS, respectfully requests that this Court enter

judgment against Defendants, and in his favor, as follows:

           a. A declaration that the Motel 6 Website is owned, leased, operated, and/or controlled

              by MOTEL 6 in a manner that violates the ADA, as set forth herein;

           b. A declaration that FIDELITY is taking reservations through Expedia and the Motel

              6 Website is a manner that violates the ADA, as set forth herein;

           c. Temporary and permanent injunctive relief enjoining Defendants from continuing

              discriminatory practices, including the requirement that Defendants permanently

              implement policies, practices, procedures, including online content, consistent with

              the mandates of the 2010 ADAAG Standards on all online reservation platforms

              (and other online reservation platforms, as applicable);

           d. Temporary and permanent injunctive relief enjoining Defendants from maintaining

              or controlling content, or accepting any reservations, on any website through which

              they are offering online reservations for any hotel, unless such website and online

              reservation system fully complies with 28 C.F.R. §36.302(e)(l);

           e. An award of appropriate compensatory and/or punitive damages (Plaintiff will

              move to amend the Complaint to seek punitive damages) from FIDELITY on Count

              II of Plaintiff’s Complaint;




                                                 13
Case 8:20-cv-01843-CEH-CPT Document 1 Filed 08/07/20 Page 14 of 14 PageID 14




         f. An award of reasonable attorneys’ fees, costs, disbursements and other expenses

            associated with this action, in favor of Plaintiff;

         g. Such other and further relief as this Court deems just, necessary and appropriate

            under the circumstances.

      DATED this 7th day of August, 2020.

                                                     Respectfully Submitted,

                                                     LAW OFFICES OF NOLAN KLEIN
                                                     Attorneys for Plaintiff
                                                     5550 Glades Rd., Ste. 500
                                                     Boca Raton, FL 33431
                                                     Ph: (954) 745-0588
                                                     www.nklegal.com

                                               By:     /s/ Nolan Klein
                                                     NOLAN KLEIN, ESQUIRE
                                                     Florida Bar No. 647977
                                                     klein@nklegal.com
                                                     amy@nklegal.com




                                                14
